                 Case 2:20-mj-00302-DJA Document 21
                                                 20 Filed 12/23/20 Page 1 of 3




1    NICHOLAS TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    MELANEE SMITH
     Assistant United States Attorney
4    501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
5    PHONE: (702) 388-6336
     melanee.smith@usdoj.gov
6    Attorneys for the United States of America

7                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
8
      UNITED STATES OF AMERICA,
9
                                                        Case No.: 2:20-mj-00302-DJA
                              Plaintiff,
10                                                       ORDER
                                                        STIPULATION     TO CONTINUE
                   vs.                                  PRELIMINARY HEARING
11
                                                        (Fifth Request)
      KEVIN FIGGERS,
12
                             Defendant.
13

14          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.

15   Trutanich, United States Attorney, and Melanee Smith, Assistant United States Attorney,

16   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender, and

17   Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel for Kevin Figgers, that

18   the Preliminary Hearing currently scheduled on December 28, 2020 at 4:00 p.m., be vacated and

19   continued to a date and time convenient for the Court, but no earlier than sixty (60) days.

20          The Stipulation is entered into for the following reasons:

21          1.       The parties are involved in discussions and may possibly negotiate this case which

22   may obviate the needs for a preliminary hearing.

23          2.       The defendant is incarcerated and does not object to the continuance.

24          3.       The parties agree to the continuance.

                                                    1
                 Case 2:20-mj-00302-DJA Document 21
                                                 20 Filed 12/23/20 Page 2 of 3




1           4.       The additional time requested by this stipulation is excludable in computing the

2    time within which the indictment must be filed pursuant to the Speedy Trial Act, Title 18, United

3    States Code, Section 3161(b), considering the factors under Title 18, United States Code, Section

4    3161(h)(7)(A) and (B)(i) and (iv). The additional time requested by this stipulation also is

5    excludable in computing the 90-day speedy trial clock imposed by the Speedy Trial Act, Title

6    18, United States Code, Section 3161(c), considering the factors under Title 18, United States

7    Code, Section 3161(h)(7)(A) and (B)(i) and (iv).

8           5.       This continuance is not sought for purposes of delay, but to account for the Court’s

9    limited resources, so that the parties can reach a negotiated resolution, and the necessary social-

10   distancing in light of the COVID-19 public health emergency.

11          6.       Denial of this request could result in a miscarriage of justice, and the ends of

12   justice served by granting this request outweigh the best interest of the public and the defendant

13   in a speedy trial.

14          This is the fifth stipulation to continue filed herein.

15          DATED: This 23rd day of December, 2020.

16
     RENE L. VALLADARES                                          NICHOLAS A. TRUTANICH
17   Federal Public Defender                                     United States Attorney

        /s/ Nisha Brooks-Whittington                                /s/ Melanee Smith
18
     By_______________________                                   By_________________________
19   NISHA BROOKS-WHITTINGTON                                    MELANEE SMITH
     Assistant Federal Public Defender                           Assistant United States Attorney
20

21

22

23

24

                                                     2
              Case 2:20-mj-00302-DJA Document 21
                                              20 Filed 12/23/20 Page 3 of 3




1                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,
3                                                  Case No.: 2:20-mj-00302-DJA
                          Plaintiff,
4
                                                   ORDER
                vs.
5
     KEVIN FIGGERS,
6
                          Defendant.
7

8           IT IS ORDERED that the Preliminary hearing currently scheduled for Monday,

9    December 28, 2020 at 4:00 p.m., be vacated and continued to ____________________________
     March 1, 2021, at 4:00 p.m. Courtroom 3A.
10   at the hour of ___________ ____.m.
                           23rd
11           DATED this ________ day of December 2020.

12

13
                                            ______________________________________
14                                          HON. DANIEL J. ALBREGTS
                                            UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

                                               3
